LOTTINGER, Judge.
This is one of three suits in tort which were consolidated for purposes of trial, the other two suits being entitled Embody et al. v. LeBlanc et al., La.App., 131 So.2d 225 and Throckmorton et al. v. LeBlanc et al., La.App., 131 So.2d 231. Our reasons for decision in all three suits were given in our opinion handed down this day in the suit entitled Embody et al. v. LeBlanc et al. to which opinion the reader hereof is referred.
For the reasons assigned in our opinion this day handed down in the suit entitled Embody et al. v. LeBlanc et al., there is judgment herein amending the decision of the Lower Court so as to dismiss this suit insofar as it bears against Bankers Fire and Marine Insurance Company, and, as amended, the judgment of the Lower Court is affirmed, all costs of this appeal are to be paid by the defendants cast.
Judgment amended and affirmed.